Case 1:21-cr-00154-JGK Document 34 Filed 08/05/21 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA

- against - 21 Cr. 154 (JGR)

JAMES JEREMY BARBERA, ORDER

 

Defendant.

 

JOHN G. KOELTL, District Judge:

In response to the defendant’s letter dated August 4, 2021,
ECF No. 32, the Court adjourns the trial date to January 31,
2022, at 9:00 a.m.

The Government must produce notice of Rule 404 (b) evidence
by November 5, 2021.

Requests to charge, motions in limine, and voir dire
requests are due on oF before November 9, 2021. Responses and
objections are due November 19, 2021.

The final pre-trial conference 4s scheduled for January 11,
2022 at 4:00 p.m.

Because a continuance is needed due to the complexity of
the case, and to assure the effective assistance of counsel, the
Court prospectively excludes the time from today, August 5,
2021, until January 31, 2022, from Speedy Trial Act
calculations. The Court finds that the ends of justice served
by granting the continuance outweigh the best interest of the

defendant and the public in a speedy trial.
Case 1:21-cr-00154-JGK Document 34 Filed 08/05/21 Page 2 of 2

This Order is entered pursuant to 18 U.S.C.

§ 3161 (h) (7) (A).

SO ORDERED.

Dated: New York, New York oN S/o, i

August 5, 2021 cS
“>John G, Koeitl

bu
United States District Judge
